Citation Nr: 1824990	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-34 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder prior to May 19, 2017 and in excess of 70 percent thereafter.

2.  Entitlement to service connection for a disability manifested by stress and memory loss.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for a cardiovascular disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for a disability of the groin and testicles.


REPRESENTATION

Veteran represented by:	Eric Gang, Attorney
ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.  He received the Navy Achievement Medal with Combat "V".  

These matters come to the Board of Veterans' Appeals (Board) from rating a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for a disability of the groin and testicles is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's posttraumatic stress disorder was manifested by a total occupational impairment with symptoms of visual hallucinations, impaired thought process, memory loss, and frequent nightmares and flashbacks.

2.  The Veteran's memory loss is associated with his service-connected PTSD.

3.  Hypertension was not manifest in service and is unrelated to service or a service-connected disability.

4. The Veteran does not have ischemic heart disease and his diagnosed cardiomyopathy and congestive heart failure are not related to a service-connected disability or service.
5.  A lumbar spine disability was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  With resolution of doubt in the Veteran's favor, the criteria for an initial evaluation of 100 percent for posttraumatic stress disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2017).

2. The Veteran's memory loss is associated with PTSD and proximately due to a service-connected disease.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.310 (2017).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for a cardiovascular disability have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation - PTSD

The Veteran is challenging the disability evaluation assigned for service connection for posttraumatic stress disorder in a December 2009 rating decision, and an increase in the disability evaluation assigned in an October 2017 rating decision.  
The Veteran's posttraumatic stress disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is evaluated under the General Rating Formula for Mental Disorders.  In pertinent part, that diagnostic code provides the following: A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).  The Board finds the criteria for a 100 percent evaluation are more nearly approximated by the Veteran's symptoms.  

The Veteran was afforded a VA examination in October 2009.  The examiner noted intermittent visual hallucinations and impaired thought process.  The October 2009 VA examiner also noted the Veteran manifested symptoms of sleep impairment, irritability, hypervigilance, and social isolation.  A June 2017 VA examination noted the presence of persistent delusions or hallucinations, suicidal ideation, chronic sleep impairment, depressed mood, panic attacks that occur weekly or more often, impaired judgment, and mild memory loss.  The Veteran has been unemployed since approximately 1991 and is currently in receipt of a total disability rating based on individual unemployability.

The Board finds that throughout the appeal period, the medical and lay evidence of record supports a finding that the Veteran's posttraumatic stress disorder is manifested by severe symptoms resulting in total occupational and social impairment.  Specifically, throughout the appeal period, the Veteran has suffered symptoms of visual hallucinations, social isolation, depressed mood, panic attacks, irritability, impaired thought process, chronic sleep impairment, and memory loss.  There is no evidence that the Veteran has significant social relationships, and the Veteran has been unemployed throughout the appeal period.  

With resolution of reasonable doubt in the Veteran's favor, the Board finds an initial evaluation of 100 percent for posttraumatic stress disorder is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2017).

Service Connection

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include hypertension, ischemic heart disease, and arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Moreover, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A. Stress and Memory Loss

The Veteran has also filed a separate service-connection claim for "stress" and "memory loss."  The regulation regarding "pyramiding" is implicated here because the evaluation of the same disability under different diagnoses is to be avoided.  38 U.S.C. § 1155 (2012); C.F.R. § 4.14 (2017).  As noted above, the Veteran's memory loss has been attributed to his service-connected PTSD.  Similarly, with regard to "stress," there is no evidence that the Veteran suffers from a stress symptom that is not adequately addressed in his 100 percent rating for post-traumatic stress disorder.  Because stress and memory loss are encompassed in the evaluation of the Veteran's PTSD disability, a separate award of service connection for stress and memory loss as a separate, ratable entity is not warranted.  Id.  



B. Hypertension

The Veteran claims that he has hypertension that is due to or aggravated by his service-connected PTSD in that he attributes drug and alcohol abuse to PTSD, and hypertension to drug and alcohol abuse.  See Statement dated August 2009.  The Veteran currently manifests hypertension.  

The Veteran does not allege and the evidence does not establish that hypertension was manifest in service or to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309 (2017).  

To address the Veteran's contentions, VA obtained a medical examination in September 2017.  The examiner opined that it is less likely than not that the Veteran's hypertension disability was caused or aggravated by his service-connected PTSD.  The September 2017 VA examiner noted in support of her opinion that the Veteran had a history of uncontrolled essential hypertension on his initial visit to VA in March 2000 and that his hypertension is idiopathic, or not related to a secondary cause.  

The Board has reviewed the evidence of record, to include the VA examination reports and private treatment records.  These records do not include any opinion linking the Veteran's hypertension disability to service or a service-connected disability.  The Board acknowledges the Veteran's lay statements and contention that he has hypertension that is related to his service-connected PTSD.  The Veteran, however, is not competent to address the etiological question of whether he has a hypertension disability attributable to service-connected disability, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the September 2017 VA examination and opinion is afforded more probative value than the Veteran's August 2009 statement as the VA examiner included rationale for the opinion offered therein and this opinion was supported by rationale and citation to medical principles and the medical record  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The Board finds that the Veteran's claim does not satisfy the requirement of a causal relationship between the present disability and a service-connected disability.  Shedden, 381 F.3d at 1167.  As the preponderance of the evidence is against the claim, service connection is not warranted for hypertension on any basis.  Gilbert, 1 Vet. App at. 49.

Cardiac

The Veteran claims that he has a congestive heart failure disorder that is due to or aggravated by his service-connected PTSD in that he attributes drug and alcohol abuse to PTSD, and congestive heart failure to drug and alcohol abuse.  See Statement dated August 2009.  

The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide.  The Veteran manifests cardiomyopathy and congestive heart failure and there is no evidence that he has been diagnosed with any of the conditions classified as IHD under § 3.309(e), including a myocardial infarction, atherosclerotic cardiovascular disease, or stable, unstable, or Prinzmetal's angina.  He has not undergone coronary bypass surgery.  38 U.S.C. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The VA treatment records and VA examination reports of record constitute probative evidence that the Veteran's heart disorders are not classified as IHD, as they represent the informed conclusions of medical professionals based on objective testing and clinical assessment of the Veteran.  Presumptive service connection based on the Veteran's in-service herbicide exposure is not established, as he does not have IHD, and his diagnosed heart disorders are not included among the diseases qualifying for the presumption under § 3.309(e).

To address the Veteran's contentions, he was afforded a VA examination in September 2017.  The VA examiner noted in support of her opinion the Veteran has a history of alcohol abuse and hypertension, two known risk factors for the development of cardiomyopathy.  
She noted that PTSD is not a known risk factor for cardiomyopathy.  The examiner opined that it was more likely that the Veteran's known risk factors caused his cardiomyopathy.  The Board notes the examiner found hypertension and alcohol abuse among the Veteran's risk factor's for the development of cardiomyopathy, however, she did not indicate that the Veteran's PTSD caused or aggravated his cardiomyopathy, either through drug or alcohol abuse.  The Board finds that the September 2017 VA examination and opinion is afforded more probative value than the Veteran's generalized assertions as the VA examiner included rationale for the opinion offered therein and this opinion was supported by citation to post-service treatment record.   Nieves-Rodriguez, 22 Vet. App. at 295.  The medical evidence of record, including the service treatment record and the September 2017 VA examination, are afforded greater probative value than the more general lay assertions of the Veteran as noted in his August 2009 statement, even assuming those lay assertions were competent.  See Kahana, 24 Vet. App. at 428; see also Jandreau, 492 F.3d at 1372.  

The Board acknowledges the Veteran's lay statements and contention that he has a heart disability that is related to his service-connected PTSD.  The Veteran, however, is not competent to address the etiological question of whether he has a heart disability attributable to service-connected disability, as this is a complex medical question.  Id.  In sum, there is no reliable evidence to corroborate the Veteran's assertions that this disorder, with an onset many years after service, is related to his service or service-connected disability.  The Board finds that the Veteran's claim does not satisfy the requirement of a causal relationship between the present disability and a service-connected disability.  Shedden, 381 F.3d at 1167.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 49. 

Lumbar Spine

The Veteran asserts that he has a lumbar spine disorder that was incurred in active service.  VA records show the Veteran manifests degenerative arthritis of the lumbar spine.  
Therefore, a current disability has been demonstrated.  See VA examination dated July 2017.  However, as to in-service injury, the service record does not contain complaints of or treatment for lumbar spine disease or injury.  

As to the Veteran's contentions of a causal relationship between his lumbar spine disability and service, VA obtained a medical examination in July 2017.  The Veteran reported a history of heavy lifting on active duty and that he experienced pain in service.  The Veteran reported that his pain became severe within about 5 years of discharge.  The examiner opined that it is less likely than not that the Veteran's degenerative arthritis of the lumbar spine was caused by disease or injury incurred in service.  The examiner noted in support of his opinion a lack of evidence of treatment for or complaints of low back pain in service or for many years after.  Specifically, he noted that prior to 2009 there was no evidence of complaints of lumbar spine pain.  He also noted the Veteran was asymptomatic from degenerative changes with spondylolisthesis which were likely age related.  

The Board acknowledges the Veteran's lay statements and contentions that he has a lumbar spine disability that is related to his service and that he has had lumbar spine continuously since service.  The Veteran, however, is not competent to address the etiological question of whether he has a lumbar spine disability attributable to service, as this is a complex medical question.  See Jandreau, 492 F.3d at 1372.  

The Board finds that the July 2017 VA examination and opinion is afforded more probative value than the Veteran's August 2009 VA Form 21-526 and July 2017 reports as the VA examiner included rationale for the opinion offered therein and this opinion was supported by citation to post-service treatment record.  Nieves-Rodriguez, 22 Vet. App. at 295.  

The medical evidence of record, including the service treatment record and the July 2017 VA examination, are afforded greater probative value than the August 2009 statements and the Veteran's reports at the July 2017 examination, even assuming those lay assertions were competent.  See Kahana, 24 Vet. App. at 428; see also Jandreau, 492 F.3d at 1372.  
The Veteran's assertion of a continuity of symptomatology of lumbar spine pain since service is contradicted by the service treatment record showing no complaints of lumbar spine pain or evidence of a lumbar spine disease and the November 1975 separation examination where the Veteran's lumbar spine was found to be normal.  38 C.F.R. §§ 3.307; 3.309 (2017).  

In sum, there is no reliable evidence to corroborate the Veteran's assertions that this disorder, with an onset many years after service, is related to his service.  The Board finds that the Veteran's claim does not satisfy the requirement of in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and a service.  Shedden, 381 F.3d at 1167.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 49.  

The Board appreciates the Veteran's honorable service.  This decision denying service connection is in no way meant to diminish that service.  Unfortunately, however, as the preponderance of the evidence is against the claims for service connection for hypertension, cardiac, and lumbar spine disabilities, the claims cannot be granted.

ORDER

An initial evaluation of 100 percent for posttraumatic stress disorder is granted.

Service connection for memory loss as due to PTSD (now classified as "PTSD with memory loss") is granted.

Service connection for hypertension is denied.

Service connection for a cardiac disability is denied.

Service connection for a lumbar spine disability is denied.
REMAND

Disability of the Groin and Testicles

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Veteran was afforded a VA examination in July 2017 that indicated the presence of a current disability, epididymitis, which had an onset in 1967.  The Board notes that the Veteran was underwent surgical treatment in July 1967.  See Narrative summary dated July 1967.  

However, a VA opinion obtained in October 2017 indicates that the Veteran's epididymitis is less likely than not related to service.  Moreover, the October 2017 VA opinion is less than clear on the rationale regarding the etiology of any current genitourinary disability and the Veteran's service.  The Board finds the July 2017 examination and October 2017 opinion are contradictory and inadequate for adjudication purposes and an additional opinion is warranted to clarify the etiology of the Veteran's claimed disability.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding, relevant VA medical records.

2.  Obtain an opinion from a physician with appropriate expertise to assess the etiology of his claimed disability of the groin and testicles.  

After reviewing the service records including the July 22, 1967 Narrative Summary and August 2009 statement from the Veteran, the examiner should provide the following opinions: 

a)  Is the Veteran's epididymitis at least as likely as not (50 percent or greater probability) due to active service?
Please provide reasons for these opinions.  

All pertinent evidence, including both lay and medical, should be considered. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.   

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


